


Exhibit 10.4


PURCHASE AND SALE AGREEMENT
(WITH ESCROW INSTRUCTIONS)


This Purchase and Sale Agreement (this “Agreement”) is entered into effective as
of June 6, 2014 (the “Effective Date”) by JBKILGORE, LLC, an Arizona limited
liability company, as Seller (“Seller”), and ARCP ACQUISITIONS, LLC, a Delaware
limited liability company, as Buyer (“Buyer”).
RECITALS
A. Buyer desires to purchase the Property (as defined below) from Seller and
Seller desires to sell the Property to Buyer, all as more particularly set forth
in this Agreement. The Property is leased to Walgreen Co. (“Tenant”) pursuant to
a Lease Agreement dated October 23, 2006 (including any amendments or
supplements and any guaranties, security deposits, or other security relating
thereto, the “Lease”).
B. In consideration of the mutual covenants and undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer (each, a “Party”
and, collectively, the “Parties”) agree as follows:
SUMMARY OF TERMS
Certain key terms of this Agreement are summarized below, but remain subject to
the applicable detailed provisions set forth elsewhere in this Agreement.
Property:
Fee title to certain real property located at 701 N. Highway 259, Kilgore,
Texas, as legally described on Exhibit A attached hereto (the “Land”), together
with the building thereon containing approximately 14,820 square feet (the
“Building”) and including the related property and rights described in this
Agreement.

Purchase Price:    $6,234,000.00 (the “Purchase Price”).
Deposit:
$62,300.00 (such amount, together with all interest earned or accrued thereon,
the “Deposit”).

Study Period:
Thirty (30) days.

Closing Date:
Ten (10) days after expiration of the Study Period.

Escrow Agent:
First American Title Insurance Company, National Commercial Services (“Escrow
Agent”)

2425 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Brandon Grajewski
Tel: (602) 567-8145
Fax: (602) 567-8101
Email: bgrajewski@firstam.com

1
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------








Notices Addresses for the Parties:


If to Seller:
Mohammed F. Gheith

9604 South Keeler
Oak Lawn, IL 60453
Tel: (773) 376-7675


with a copy to:
Robert M. Dreger, Esq.

813 W. Randolph Street, Suite 200
Chicago, IL 60607
Tel: (312) 322-0955
Email: rdreger@dregerlaw.com


If to Buyer:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Graham Singer
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: gsinger@arcpreit.com


with a copy to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Hope Ross
Tel: (602) 778-8700
Fax: (480) 449-7012
Email: hross@arcpreit.com


Notice Provisions:
See Section 22.

Seller’s Diligence Contact for scheduling physical inspections of the Property:
Name:         
Tel: (___)         
Email:         


[Remainder of page intentionally left blank]

2
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------






1.PURCHASE AND SALE OF PROPERTY. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, the Property upon and subject to the terms and
conditions of this Agreement. As used in this Agreement:
(a)“Real Property” means and includes (i) the Land, the Building, and all other
buildings, improvements, building systems and fixtures located upon the Land;
(ii) all tenements, hereditaments, easements and appurtenances pertaining to the
Land or the Building; and (iii) all mineral, water, irrigation and other
property rights of Seller, if any, running with or otherwise pertaining to the
Land; and
(b)“Property” means and includes (i) the Real Property; (ii) the Lease; (iii)
all of Seller’s interest, if any, in and to any equipment, machinery, furniture,
furnishings and other tangible personal property located upon or used in
connection with the Real Property (the “Personalty”); and (iv) all of Seller’s
interest in and to the following affecting or relating to the Property: (1) all
warranties and guaranties (the “Warranties”); (2) all development rights,
utility capacities, approvals, permits and licenses (the “Permits”); (3) all
surveys, engineering reports, environmental reports, plans, drawings,
specifications, construction contracts, subcontracts, architectural and
engineering agreements, and similar documents and agreements relating to the
design, development, construction, maintenance or repair of the Property (the
“Property Documents”); and (4) all contractual rights, trade names, trademarks,
intellectual property and other intangibles (the “Intangibles”).
2.PURCHASE PRICE. The Purchase Price will be paid by Buyer as follows, in cash
or other immediately available funds:
(a)    the Deposit will be deposited in escrow with Escrow Agent not later than
three (3) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement; and
(b)    the balance of the Purchase Price, as may be increased or decreased to
account for any prorations, credits, or other adjustments required by this
Agreement, will be deposited in escrow with Escrow Agent on or before the close
of escrow (the “Closing”). The Purchase Price is based on a capitalization rate
of 6.40% and an assumed annual net rent of $399,000.00 at the rental rate in
effect as of the closing date. If, during the Study Period, Buyer determines
(and Seller reasonably agrees) that the actual annual net rent for such period
is a different amount, then the Purchase Price will be adjusted up or down
accordingly to equal such actual net rent amount at the above-stated
capitalization rate.
The “Opening of Escrow” means the receipt, countersignature and distribution by
Escrow Agent of a fully-executed original of this Agreement, together with the
receipt by Escrow Agent of the Deposit. Seller and Buyer agree to the escrow
instructions attached hereto as Exhibit F and incorporated herein (the “Escrow
Instructions”).
3.DISPOSITION OF DEPOSIT. Seller and Buyer instruct Escrow Agent to place the
Deposit in a federally insured interest-bearing account. The Deposit will be
applied as follows: (a) if Buyer terminates this Agreement in any situation
where Buyer is permitted or deemed to do so under this Agreement (including
without limitation any failure of a condition precedent under Section 13 below),
the Deposit will be paid immediately to Buyer, and neither of the Parties will
have any

3
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




further liability or obligation under this Agreement, except with respect to any
obligations which are expressly stated in this Agreement to survive a
termination prior to Closing (the “Surviving Obligations”); (b) if Seller
terminates this Agreement as the result of an uncured default by Buyer as
provided in Section 21(b) below, the Deposit will be paid to Seller; and (c) if
escrow closes, the Deposit will be credited to Buyer, applied against the
Purchase Price and paid to Seller at Closing.
4.DELIVERY OF SELLER’S DILIGENCE MATERIALS. Seller will deliver to Buyer, not
later than five (5) days after the Effective Date and at no cost to Buyer, all
information in Seller’s possession or control relating to the Property,
including without limitation all materials and information described on Schedule
1 attached to this Agreement (collectively, “Seller’s Diligence Materials”). If
Seller obtains new or updated information regarding the Property prior to
Closing, Seller will immediately notify Buyer of such fact and will promptly
deliver all such supplemental information to Buyer. Seller designates the
contact person(s) so named in the Summary of Terms above as the representative
of Seller through which Buyer may schedule any physical inspections of the
Property (“Seller’s Diligence Contact”).
5.BUYER’S STUDY PERIOD.
(a)Buyer will have until 11:59 p.m. Mountain Standard Time (MST) on the
thirtieth (30th) day after the later of (i) the Effective Date, or (ii) receipt
by Buyer of all of Seller’s Diligence Materials (such period, the “Study
Period”), within which to conduct and approve any investigations, studies or
tests desired by Buyer, in Buyer’s sole discretion, to determine the feasibility
of acquiring the Property (collectively, “Buyer’s Diligence”).
(b)Seller grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Property, at any time or times prior to Closing, to
conduct Buyer’s Diligence. Buyer will notify Seller’s Diligence Contact prior to
any entry and will not unreasonably interfere with or disrupt Tenant’s business
operations at the Property. Buyer will indemnify, defend and hold Seller
harmless from and against any damage, injury, claim or lien caused by the
activities of Buyer or its agents on the Property, except that Buyer will have
no obligation to indemnify Seller as a result of the discovery or presence of
any pre-existing conditions, including any hazardous materials. Buyer will also
maintain commercial general liability insurance with limits of at least
$1,000,000 per occurrence and $2,000,000 aggregate and workers compensation
insurance and will provide a certificate of insurance evidencing the same to
Seller upon request. The foregoing indemnity and insurance obligations of Buyer
shall survive any termination of this Agreement.
(c)If, at any time prior to the expiration of the Study Period, Buyer elects in
its sole discretion not to proceed to acquire the Property, Buyer may terminate
this Agreement by giving written notice of termination to Seller and Escrow
Agent. Buyer may expressly waive this termination right at any time prior to the
end of the Study Period by giving written notice of such waiver to Seller and
Escrow Agent, and the Study Period shall be deemed to end upon Buyer’s giving of
such a waiver notice. Unless Buyer has given written notice to Seller and Escrow
Agent expressly stating that Buyer has elected not to proceed with the
acquisition of the Property, then upon the expiration of the Study Period Buyer
shall be deemed to have waived this feasibility contingency and elected to
proceed with the acquisition of the Property, in which event this Agreement
shall remain in full force and effect and Buyer shall be obligated to consummate
its purchase of the Property subject to the terms and conditions of this
Agreement. Upon any termination or deemed termination pursuant to this Section
5(c), the Deposit will immediately be paid by Escrow Agent to Buyer, and neither
of the Parties will have any further liability or obligation under this
Agreement except for

4
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




any Surviving Obligations. If this Agreement is not so terminated, then except
as otherwise provided in this Agreement the Deposit will become non-refundable
to Buyer, and this Agreement will continue in full force and effect.
(d)The Parties expressly agree that the mutual agreements, covenants,
obligations and undertakings set forth in this Agreement constitute sufficient
consideration for each Party to create a legally binding agreement
notwithstanding that Buyer may freely terminate this Agreement and receive a
return of the Deposit at any time prior to the end of the Study Period.
6.TITLE AND SURVEY REVIEW.
(a)Promptly after the Effective Date, Escrow Agent will deliver to Buyer and
Seller a current title commitment (as may be updated, the “Commitment”) for the
issuance to Buyer of an ALTA extended coverage owner’s policy of title insurance
on the Property (the “Owner’s Policy”), together with complete, legible copies
of all requirement and exception documents referenced in such Commitment.
(b)Promptly after the Effective Date, Buyer will cause a licensed surveyor to
complete and deliver to Escrow Agent, Seller and Buyer a current, certified ALTA
As-Built survey of the Property (the “Survey”).
(c)Buyer will, by giving written notice (the “Title Notice”) to Seller and
Escrow Agent prior to the expiration of the Study Period, either (i) approve the
condition of title, or (ii) identify any matters set forth in the Commitment or
the Survey to which Buyer objects (collectively, the “Objectionable Matters”).
If no Title Notice is given by Buyer to Seller before the end of the Study
Period, then Buyer shall be deemed to have approved of the condition of title
and elected to proceed with the acquisition of the Property, in which event this
title contingency shall be deemed to be waived by Buyer and this Agreement shall
remain in full force and effect and Buyer shall be obligated to consummate its
purchase of the Property subject to the terms and conditions of this Agreement.
(d)If Buyer’s Title Notice identifies any Objectionable Matters, Seller will
notify Buyer in writing (“Seller’s Title Response”) within five (5) business
days after receiving the Title Notice whether Seller will cure those
Objectionable Matters prior to the Closing Date in the manner requested by
Buyer. If Seller does not agree to cure all the Objectionable Matters, then
Buyer may elect, by giving written notice to Seller and Escrow Agent within five
(5) business days after receiving Seller’s Title Response, to either (i) proceed
with the acquisition of the Property notwithstanding the Objectionable Matters
which Seller has not agreed to cure, or (ii) to terminate this Agreement, in
which event, the Deposit will immediately be paid by Escrow Agent to Buyer, and
neither of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations.
(e)If the Commitment is amended to include new exceptions or requirements after
Buyer’s delivery of the Title Notice, Buyer will have five (5) business days
after Buyer’s receipt of the amended Commitment (and copies of any documents
identified in the new exceptions or new requirements) within which to review
and, if desired, object in writing to such new matters as Objectionable Matters.
If Buyer so objects, the procedures and timelines set forth above will apply to
govern any such objection, Seller’s response thereto and Buyer’s rights
thereafter.
(f)Notwithstanding the foregoing, in all events Seller will, at or prior to
Closing, (i) pay in full and cause to be canceled and discharged (or otherwise
cause Escrow Agent to insure over)

5
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




all mechanics’ and contractors’ liens encumbering the Property as a result of
work performed by or on behalf of Seller; (ii) pay in full all past due ad
valorem taxes and assessments of any kind constituting a lien against the
Property; and (iii) cause to be released all loan security documents which
encumber the Property and any other monetary lien or encumbrance caused or
created by Seller against the Property.
7.TENANT RIGHT OF FIRST REFUSAL. The Parties agree that Buyer will be incurring
expenses related to Buyer’s Diligence, despite the fact that the Lease may
contain a right of first refusal or right of first offer in favor of Tenant
(either such right, a “ROFR”). If the Lease contains a ROFR, then Seller shall
immediately deliver notice of the intent to sell the Property to Tenant. If the
Tenant notifies Seller of its intent to exercise the ROFR or actually exercises
the ROFR, then Buyer shall pay for all of its out-of-pocket and third-party
diligence expenses (including without limitation reasonable attorneys’ fees and
costs) incurred by Buyer in connection with this transaction. Buyer will
immediately be paid the Deposit and this Agreement shall be deemed terminated.
Absent any such action by Tenant, Seller will provide to Buyer and Escrow Agent
a written waiver by Tenant of such ROFR rights prior to the end of the Study
Period. Such waiver will be requested by Seller from Tenant within two (2)
business days after the Effective Date.
8.CLOSE OF ESCROW. The Closing will occur on or before 5:00 p.m. MST on the
tenth (10th) day after the expiration of the Study Period or on such earlier
date as Buyer and Seller may mutually agree, by giving written notice to Escrow
Agent (the “Closing Date”). Buyer or Seller may extend the Closing Date for up
to an additional fifteen (15) business days by giving written notice of such
extension to the other Party and Escrow Agent prior to the original Closing
Date. At Closing, the funds and documents deposited into escrow will be
appropriately disbursed and distributed by Escrow Agent, and Seller will deliver
possession of the Property to Buyer, all as required by and specified under this
Agreement.
9.THE TRANSFER DOCUMENTS.
(a)The Real Property will be conveyed by a special warranty deed in
substantially the form attached hereto as Exhibit B (the “Deed”). The Personalty
will be conveyed by a bill of sale in substantially the form attached as Exhibit
C (the “Bill of Sale”). The Lease will be assigned by an assignment and
assumption of lease in substantially the form attached as Exhibit D (the
“Assignment of Lease”). The Permits, Warranties, Property Documents and
Intangibles will be assigned by an assignment agreement in substantially the
form attached as Exhibit E (the “Assignment Agreement”). The Parties will
supplement the foregoing with such additional documents, if any, as may
reasonably be required to properly convey specific items of the Property. If the
transfer of any Warranties requires the approval of the applicable warrantor or
the satisfaction of any other conditions to such transfer, Seller will obtain
such approvals and satisfy all such conditions by the Closing Date. The Deed,
Bill of Sale, Assignment of Lease, Assignment Agreement, and the other closing
documents required under this Agreement or otherwise delivered by the Parties at
Closing are collectively referred to as the “Transfer Documents”. Seller and
Buyer will deposit duly executed and (as appropriate) acknowledged originals of
each of the Transfer Documents with Escrow Agent not later than one (1) business
day prior to the Closing Date.
(b)If Seller holds any transferable contracts or agreements relating to the
upkeep, repair, maintenance, management or operation of the Property (“Operating
Contracts”), Seller will provide copies thereof to Buyer as a part of Seller’s
Diligence Materials. Buyer may elect, by written notice given to Seller prior to
the end of the Study Period, to take an assignment of any or

6
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




all of the Operating Contracts. If Buyer so elects, the Parties will execute and
include in the Transfer Documents an assignment agreement appropriate to effect
such assignment, and any payments due under the assigned Operating Contracts
will be equitably prorated as of the Closing Date. Seller will terminate,
effective as of the Closing Date and at Seller’s sole expense, any Operating
Contracts that are not so expressly assigned to Buyer.
(c)If Buyer gives Seller notice within ten (10) days after the Opening of Escrow
that Buyer desires to obtain a subordination, non-disturbance and attornment
agreement ("SNDA") from Tenant, Seller will request (pursuant to the applicable
provisions of the Lease, if any) and use commercially reasonable efforts to
obtain a SNDA from Tenant, either on the form specified in the Lease or, if
none, on Buyer’s preferred form delivered to Seller with Buyer’s request notice;
provided, that unless Tenant is required by the terms of the Lease to deliver a
SNDA, the receipt of the SNDA by Buyer will not be a condition to Closing.
10.ESTOPPEL CERTIFICATE. Seller will deliver to Buyer, not later than five (5)
days prior to the Closing Date, an original estoppel certificate, in form and
substance reasonably acceptable to Buyer, which (a) is dated not more than fifty
(50) days prior to the Closing Date; (b) is executed by Tenant; (c) is addressed
to (i) Buyer; (ii) ARCP WG Kilgore TX, LLC; (iii) any proposed lender identified
by Buyer (“Lender”); and (iv) their respective successors and assigns; (d)
verifies the basic facts of the Lease (term, rental, expiration date, any
options, etc.) and contains no assertions adverse or contrary to the provisions
of the Lease; (e) confirms that there are no defaults by the landlord under the
Lease, no unperformed or “punchlist” construction items, and no unpaid tenant
improvement allowances, inducements or leasing commissions; and (f) if Tenant’s
obligations under the Lease have been guaranteed by another person or entity,
also covers such guaranty and is signed by such guarantor(s). If the Lease does
not include a form of tenant estoppel, Buyer will provide Seller with Buyer’s
preferred estoppel form and Seller will request, and use commercially reasonable
efforts to obtain, the estoppel from Tenant upon such form. Seller will request
the estoppel certificate within two (2) business days after the Effective Date.
11.CLOSING COSTS. Seller will pay (a) the cost of the Owner’s Policy, any
related search or exam fees, and any endorsements required for Seller’s cure of
any Objectionable Matters; (b) the costs of releasing all liens, judgments, and
other encumbrances that are to be released and of recording such releases; (c)
one-half the fees and costs due Escrow Agent for its services; (d) any transfer
taxes typically paid by the Seller, and documentary taxes; (e) recording charges
related to the recording of any release of mortgage and/or liens; and (e) all
other costs to be paid by Seller under this Agreement, which are typically
considered “Seller’s costs”. Buyer will pay (i) any additional cost for a
lender’s title policy, if required by Buyer; (ii) the cost of the Survey; (iii)
one-half the fees and costs due Escrow Agent for its services; (iv) the cost of
all title endorsements not required to cure Objectionable Matters; and (v) all
other costs to be paid by Buyer under this Agreement, which are typically
considered “Buyer’s costs”. Except as otherwise provided in this Agreement,
Seller and Buyer will each be solely responsible for and bear all of their own
expenses, including without limitation any expenses of legal counsel,
accountants, and other advisors incurred at any time in connection with pursuing
or consummating the transactions contemplated hereby. Any other closing costs
not specifically designated as the responsibility of either Party in this
Agreement will be paid by Seller and Buyer according to the usual and customary
allocation of the same by Escrow Agent for the Property’s locale. Seller agrees
that all closing costs and charges payable by Seller may be deducted from
Seller’s proceeds otherwise payable to Seller at Closing. Buyer will deposit
with Escrow Agent sufficient cash to pay all of Buyer’s closing costs and
charges.

7
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




12.PRORATIONS.
(a)    The Parties will each execute and deliver to Escrow Agent for the Closing
a closing statement setting forth the Purchase Price and all closing credits,
prorations, charges, costs and adjustments contemplated by this Agreement. All
prorations will be calculated as of the Closing Date by Escrow Agent, based upon
the latest available information, with income and expense for the Closing Date
being allocated to Buyer. Buyer will receive a credit for any rent paid or
payable by Tenant for the period beginning with and including the Closing Date
through and including the last day of the month in which Closing occurs. All
other credits and charges to Buyer and Seller will be similarly prorated as of
the Closing Date. Real estate taxes and assessments, if not the sole
responsibility of Tenant under the Lease, will be prorated on an accrual basis
and, if actual amounts are not available, will be based upon the current
valuation and latest available tax rates or assessments. All pre-paid or abated
rents or deposit amounts (including any tax or expense escrows and any security
deposits) held by Seller under the Lease, if any, will be paid to Buyer in the
form of a credit against the Purchase Price. Seller will timely perform any tax
or expense reconciliations that may be required under the Lease to the extent
applicable to Seller’s period of ownership If after Closing either Party
receives any rents or other amounts that properly belong to the other Party
based upon the Closing prorations, such amounts will be immediately remitted to
such other Party.
(b)    If after Closing either Party discovers any errors, or receives
additional information, indicating that the prorations were inaccurate, such
Party will promptly notify the other and the Parties will correctly re-prorate
the amounts in question. No such correction will be required later than twelve
(12) months after the Closing Date unless prior to such date the Party seeking
the correction has given a written notice to the other Party specifying the
nature and basis for such correction; provided, however, that if a correction is
sought because current tax or assessment bills for the Property were not
available as of Closing, the correction period with respect to the closing
proration of such taxes or assessments will if needed continue beyond such
12-month period until thirty (30) days after Buyer’s receipt of the applicable
bills. In the event of any re-proration under this Section, the Party owing
funds will within thirty (30) days after determination remit to the other Party
the amount shown to be due. The provisions of this Section 12 shall survive
Closing.
13.BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions precedent
set forth in this Agreement, Buyer’s obligations to close escrow and complete
the purchase of the Property under this Agreement are expressly subject to the
following:
(a)Seller’s deposit with Escrow Agent, for delivery to Buyer at Closing, of the
executed original Transfer Documents;
(b)Seller’s delivery to Buyer of the estoppel certificate as provided in Section
10 above;
(c)Seller’s deposit with Escrow Agent of (i) Escrow Agent’s customary form of
“Owner’s Affidavit” and (ii) such additional affidavits, undertakings or other
documents as may be reasonably required by Escrow Agent to allow for the
deletion of any mechanics’ lien exceptions and other standard exceptions from
the Owner’s Policy;
(d)Escrow Agent’s irrevocable commitment to issue the Owner’s Policy in the
amount of the Purchase Price in the form approved by Buyer pursuant to the terms
of Section 6;

8
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




(e)Seller’s deposit with Escrow Agent of a letter from Seller to Tenant,
complying with the notice requirements of the Lease and in form reasonably
satisfactory to Buyer, directing that future rent under the Lease be paid to
Buyer;
(f)Seller’s delivery to Buyer at Closing of the original, fully-executed Lease
(to the extent in the possession of Seller or Seller’s agents) and, if Seller is
not the original landlord under the Lease, all assignments necessary to
establish that Seller is the successor-in-interest to the landlord’s rights
under the Lease; and
(g)Seller’s delivery to Buyer of all Warranties, Permits, and Property
Documents, if any, in the possession of Seller or Seller’s agents (including
without limitation any warranties covering the roof or any other part of the
Building); any Intangibles capable of physical delivery; and any non-proprietary
leasing and property manuals, files and records applicable to or useful in
connection with the continued operation, leasing and maintenance of the
Property.
If the foregoing conditions have not been satisfied by the scheduled Closing
Date, then Buyer and Seller shall have the right, at their mutual agreement, to
extend Closing for such amount of time as the parties deem reasonably necessary
to allow Seller to satisfy such conditions, by giving written notice of such
extension to Escrow Agent.
14.NON-FOREIGN AFFIDAVIT. Seller will deposit with Escrow Agent prior to Closing
a sworn affidavit (the “Non-Foreign Affidavit”) properly containing such
information as is required by Section 1445(b)(2) of the Internal Revenue Code of
1986, as amended (the “Tax Code”). If Seller does not timely furnish the
Non-Foreign Affidavit, Buyer may withhold (or direct Escrow Agent to withhold)
from the Purchase Price the amount required to be so withheld pursuant to
Section 1445(a) of the Tax Code, and such withheld funds will be deposited with
the Internal Revenue Service as required by such Section 1445(a) and the
regulations promulgated thereunder. The amount withheld, if any, shall
nevertheless be deemed to be part of the Purchase Price paid to Seller.
15.BROKER’S COMMISSION. The Parties warrant to one another that they have not
dealt with any finder, broker or realtor in connection with this Agreement,
except Stan Johnson Company (the “Broker(s)”). Seller is responsible for payment
of all commissions relating to this transaction to the Broker(s), and all
commissions due will be paid at Closing. If any person (including the Broker(s))
asserts a claim to any other finder’s fee, brokerage commission or similar
compensation in connection with this Agreement, the Party under whom the finder
or broker is claiming will indemnify, defend and hold harmless the other Party
from and against any such claim and all costs, expenses and liabilities incurred
in defending against such claim, including without limitation reasonable
attorneys’ fees and court costs. The provisions of this Section shall survive
Closing or any earlier termination of this Agreement.
16.AS-IS CONVEYANCE. BUYER AGREES THAT, UPON THE CLOSING, BUYER SHALL BE DEEMED
TO HAVE ACCEPTED THE PROPERTY IN ITS THEN EXISTING CONDITION, “AS IS, WHERE IS
AND WITH ALL FAULTS” WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE BY
SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE TRANSFER DOCUMENTS
AND THAT SELLER SHALL HAVE NO OBLIGATION TO MAKE ANY MODIFICATIONS AND/OR
REPAIRS TO THE PROPERTY OR TO PROVIDE ANY CLOSING CREDITS TO BUYER AND BUYER
SHALL HAVE NO RIGHT TO SUCH MODIFICATIONS, REPAIRS AND/OR RELATED CLOSING
CREDITS.

9
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




17.RISK OF LOSS. Seller shall bear all risk of loss resulting from or related to
damage of or to the Property or any part thereof which may occur prior to
Closing (a “Casualty”). Seller shall also bear all risk of loss resulting from
or related to a taking or condemnation of the Property or any part thereof if,
prior to Closing, written notice of a proposed condemnation or taking is
received, a condemnation proceeding is commenced, a condemnation proceeding is
concluded, or all or any part of the Property is conveyed in lieu of
condemnation (any such taking or condemnation event being a “Condemnation”). If
a Casualty or Condemnation occurs, Seller will immediately give written notice
of such event to Buyer. Buyer may, at Buyer’s sole option by giving written
notice to Seller and Escrow Agent within thirty (30) days after receiving such
notice from Seller, terminate this Agreement, in which event the Deposit will
immediately be paid by Escrow Agent to Buyer, and neither of the Parties will
have any further liability or obligation under this Agreement except for any
Surviving Obligations. If necessary, the Closing Date will be extended to allow
Buyer such thirty-day period. If any Casualty or Condemnation occurs which does
not result in a termination of this Agreement, Seller will, at Closing and as a
condition precedent thereto, pay Buyer or credit Buyer against the Purchase
Price the amount of any insurance or condemnation proceeds attributable to such
event, or assign to Buyer, as of the Closing Date and in a form acceptable to
Buyer, all rights or claims to the same, and (if a Casualty) credit to Buyer an
amount equal to any deductible or other loss amounts which are not covered under
Seller’s insurance policy(ies) applicable to the Property.
18.SELLER’S REPRESENTATIONS AND WARRANTIES.
(a)    Seller represents and warrants to Buyer as of the Effective Date and
again as of the Closing Date that:
(i)Seller is the fee title owner of the Real Property and has full power and
authority to execute, deliver and perform under this Agreement and the Transfer
Documents, and no consent of any third party is required for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(ii)that to the best of Seller’s knowledge and belief, there are no actions or
proceedings pending or, , threatened against Seller which may in any manner
whatsoever affect the validity or enforceability of this Agreement or any of the
Transfer Documents;
(iii)the execution, delivery and performance of this Agreement and the Transfer
Documents have not and will not constitute a breach of or default under any
other agreement, law or court order under which Seller is a party or may be
bound;
(iv)that to the best of Seller’s knowledge and belief, there are no unrecorded
leases (other than the Lease), liens or encumbrances which may affect title to
the Property; any existing financing secured by the Property or any part thereof
will be satisfied and discharged in full at or prior to Closing and any liens or
encumbrances relating thereto will be terminated and released of record at or
prior to Closing; and Seller does not have any defeasance, lender approval or
prepayment obligations with respect to any existing financing which will delay
the Closing;
(v)that to the best of Seller’s knowledge and belief (1) no notice of violation
has been issued with regard to any applicable regulation, ordinance,
requirement, covenant, condition or restriction relating to the present use or
occupancy of the Property by any person, authority or agency having
jurisdiction; (2) there is no impending or contemplated Condemnation

10
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




affecting the Property; (3) there are no intended public improvements which will
or could result in any charges being assessed against the Property or which will
result in a lien upon the Property; and (4) there are no proceedings pending for
the increase of the assessed valuation of the Property;
(vi)that to the best of Seller’s knowledge and belief, there are no suits or
claims pending or, to Seller’s knowledge, threatened with respect to or in any
manner affecting the Property or the Lease, nor does Seller know of any
circumstances which should or could reasonably form the basis for any such suits
or claims;
(vii)Seller has not taken any action to change the present use or zoning of or
other entitlements or land-use permissions or restrictions upon the Property,
and to the best of Seller’s knowledge and belief, there are no such proceedings
pending;
(viii)except as may be detailed in any environmental documents included in
Seller’s Diligence Materials, Seller has no actual knowledge that there exists
or has existed, and neither Seller nor its affiliates have, to the best of
Seller’s knowledge and belief, caused, any generation, production, location,
transportation, storage, treatment, discharge, disposal, release or threatened
release upon, under or about the Property of any Hazardous Materials. “Hazardous
Materials” means any flammables, explosives, radioactive materials, hazardous
wastes, hazardous and toxic substances or related materials, asbestos or any
material containing asbestos (including, without limitation, vinyl asbestos
tile), or any other substance or material defined as a “hazardous substance” by
any federal, state, or local environmental law, ordinance, rule or regulation
including, without limitation, the Federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, the Federal Hazardous
Materials Transportation Act, as amended, the Federal Resource Conservation and
Recovery Act, as amended, and the rules and regulations adopted and promulgated
pursuant to each of the foregoing;
(ix)Seller has not entered into and will not enter into, and to the best of
Seller’s knowledge and belief, there is not existing, any other agreement,
written or oral, under which Seller is or could become obligated to sell the
Property or any portion thereof to a third party, except for any ROFR contained
in the Lease;
(x)that to the best of Seller’s knowledge and belief, all amounts due and
payable by Seller under any applicable reciprocal easement agreement or
declaration of covenants, conditions and/or restrictions affecting the Property
(the “REA’s”) have been paid in full and no default of Seller exists under any
of the REA’s and, to Seller’s knowledge after due inquiry, no default of any
other party exists under any of the REA’s;
(xi)To the best knowledge and belief of Seller, no default of Seller exists
under the Lease; Seller has sent no written notice of default to Tenant and, to
Seller’s knowledge, no default of Tenant exists under the Lease; and Seller has
not received any notice or correspondence from Tenant or Tenant’s agents
indicating Tenant’s desire, willingness or intent to amend, modify, assign or
terminate the Lease nor any notice or correspondence requesting the consent of
Seller to any of the foregoing;
(xii)that to the best of Seller’s knowledge and belief, all brokerage
commissions and other compensation and fees payable by reason of the Lease
(including, without limitation,

11
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




any renewals or expansions) have been fully paid, and no exclusive or continuing
leasing or brokerage agreements exist as to any part of the Property;
(xiii)that to the best of Seller’s knowledge and belief, all amounts presently
due and payable, and all obligations presently performable, by Seller with
respect to the Property have been paid and performed in full and no default of
Seller exists with respect to the Property;
(xiv)that to the best of Seller’s knowledge and belief, Seller has not withheld
any information within its possession or of which it is actually aware regarding
the Property that would reasonably be considered by an experienced purchaser to
be material to that purchaser’s decision to acquire the Property; and
(xv)if Seller receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 18 prior to Closing,
Seller will immediately give written notice to Buyer of the same.
(b)    Further, Seller hereby covenants that unless Buyer otherwise grants
Buyer’s prior written consent, which consent may be withheld in Buyer’s sole
discretion:
(i)    Seller will pay (or cause to be paid) in full prior to the Closing Date,
all bills or other charges, costs or expenses arising out of or in connection
with or resulting from Seller’s use, ownership, or operation of the Property,
including without limitation, all general real estate taxes, assessments and
personal property taxes due with respect to the Property up to the Closing Date,
except for any item to be prorated at Closing in accordance with this Agreement;
(ii)    Seller will not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Lease;
(iii)    Seller will, or as applicable will cause Tenant to, (1) continue to
operate the Property as heretofore operated; (2) maintain the Property in its
current condition and perform routine and required maintenance and replacements;
(3) pay prior to Closing all sums due for work, materials or services furnished
or otherwise incurred in the ownership, use or operation of the Property; (4)
comply with all governmental requirements applicable to the Property and with
the terms, covenants and conditions of the Lease; (5) except as required by a
governmental agency, not place or permit to be placed on any portion of the
Property any new improvements of any kind or remove or permit any improvements
to be removed from the Property; and (6) not, by voluntary or intentional act or
omission, cause or create any easements, encumbrances, or liens to arise or to
be imposed upon the Property or to allow any amendment or modification to any
existing easements or encumbrances; and
(iv)    Seller will request and reasonably cooperate to obtain estoppel
certificates, addressed to Buyer, Lender and their successors and assigns, from
all other parties to any applicable reciprocal easement agreement, declaration
of covenants, conditions and restrictions, or similar agreement relating to the
Property.
All representations and warranties made in this Section 18 by Seller shall
survive Closing for a period of eighteen (18) months. Seller will indemnify and
hold Buyer harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Buyer may incur by reason of any misrepresentation by Seller or any
material breach of any of Seller’s representations and warranties, discovered or
arising prior to

12
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




the expiration of such eighteen (18) month period. Seller’s indemnity and hold
harmless obligations shall survive Closing.
19.BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller as of the Effective Date and again as of the Closing Date that:
(a)    Buyer has full power and authority to execute, deliver and perform under
this Agreement and the Transfer Documents, and no consent of any third party is
required for Buyer to enter into this Agreement and perform Buyer’s obligations
hereunder;
(b)    there are no actions or proceedings pending or, to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents;
(c)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound; and
(d)    if Buyer receives notice or knowledge of any additional information
regarding any of the matters set forth in this Section 19 prior to Closing,
Buyer will immediately give written notice to Seller of the same.
All representations and warranties made in this Section 19 by Buyer shall
survive Closing for a period of eighteen (18) months. Buyer will indemnify and
hold Seller harmless from and against any claims, loss, damage, liability and
expense, including without limitation reasonable attorneys’ fees and court
costs, which Seller may incur by reason of any misrepresentation by Buyer or any
breach of any of Buyer’s representations and warranties, discovered or arising
prior to the expiration of such eighteen (18) month period. Buyer’s indemnity
and hold harmless obligations shall survive Closing.
20.ASSIGNMENT. Except as provided below, this Agreement may not be assigned by
either Seller or Buyer without the prior written consent of the other Party,
which consent will not be unreasonably withheld. Notwithstanding the foregoing,
Buyer may assign its rights under this Agreement to any entity affiliated with,
controlled by, or under common control with Buyer without seeking or obtaining
Seller’s consent, including specifically (but without limitation) ARCP WG
Kilgore TX, LLC. Such assignee will execute an instrument whereby such assignee
assumes the obligations of Buyer under this Agreement. No assignment by Buyer
shall release or otherwise relieve Buyer from any obligations hereunder;
provided, however, that if Closing occurs the assignor (but not the assignee)
shall thereupon be relieved of all the assignor’s obligations arising under this
Agreement before, on and after Closing.
21.DEFAULT; REMEDIES.
(a)If Seller breaches this Agreement (including without limitation a breach of
any representation or warranty of Seller or the failure of Seller to satisfy any
condition precedent to Closing that is within Seller’s control) and such breach
is not cured within five (5) days of receiving written notice from Buyer, Buyer
may at Buyer’s sole option either: (i) by written notice given to Seller and
Escrow Agent terminate this Agreement, in which event the Deposit will be paid
immediately by Escrow Agent to Buyer, Seller will promptly reimburse Buyer for
all of Buyer’s reasonable out-of-pocket and third-party expenses (not to exceed
$20,000.00), including without

13
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




limitation reasonable attorneys’ fees, incurred in connection with the Property,
Buyer’s Diligence or this transaction, and neither of the Parties will have any
further liability or obligation under this Agreement except for any Surviving
Obligations; (ii) extend the date scheduled for Closing for such period of time
as Buyer deems reasonably necessary to allow Seller to cure or remedy such
breach (but without prejudice to Buyer’s ability to thereafter invoke its other
remedies hereunder should Seller fail to timely cure such breach); or (iii) seek
specific performance against Seller, in which event the Closing Date will be
automatically extended as necessary for Buyer to prosecute such action.
Notwithstanding the foregoing, if specific performance is made unavailable as a
remedy to Buyer by Seller’s affirmative acts or intentional omissions, Buyer
will be entitled to pursue all rights and remedies available at law or in
equity.
(b)If Buyer breaches this Agreement (including without limitation a breach of
any representation or warranty of Buyer) and such breach is not cured within
five (5) days of receiving written notice from Seller, Seller may at Seller’s
option, as Seller’s remedy for such breach: (i) by written notice given to Buyer
and Escrow Agent terminate this Agreement and receive the Deposit in accordance
with Section 3(b) above as Seller’s agreed and total liquidated damages, it
being acknowledged and agreed by the Parties that it would be difficult or
impossible to determine Seller’s exact damages, and the Deposit represents a
reasonable estimate of those damages. Upon such termination by Seller, neither
of the Parties will have any further liability or obligation under this
Agreement except for any Surviving Obligations. .; (ii) extend the date
scheduled for Closing for such period of time as Seller deems reasonably
necessary to allow Buyer to cure or remedy such breach (but without prejudice to
Seller’s ability to thereafter invoke its other remedies hereunder should Buyer
fail to timely cure such breach); or (iii) seek specific performance against
Buyer, in which event the Closing Date will be automatically extended as
necessary for Seller to prosecute such action. Notwithstanding the foregoing, if
specific performance is made unavailable as a remedy to Seller by Buyer’s
affirmative acts or intentional omissions, Seller will be entitled to pursue all
rights and remedies available at law or in equity.
(c)The provisions of this Section 21 shall not limit any rights or remedies
either Party may have after Closing with respect to those provisions of this
Agreement that survive Closing (including for any misrepresentation or breach of
warranty) or under the Transfer Documents or any other documents entered into
pursuant to this Agreement.
22.NOTICES. All notices under this Agreement must be sent either by (a) email or
telecopier, (b) a reputable national overnight courier service, (c) personal
delivery, or (d) registered or certified US mail, return receipt requested.
Notices from or signed by the legal counsel for a Party shall be equally
effective as a notice from such Party itself. The addresses to be used for
notices are those set forth in the Summary of Terms above, or such other
addresses as a Party may from time to time direct by notice given in accordance
with these requirements. If sent by email or telecopier, a notice shall be
deemed given when such email or telecopy is transmitted to the notice address or
number, and shall be deemed received on that same day unless given after 6:00
p.m. in the receiving location, in which case such receipt shall be the next
business day. If personally delivered, a notice shall be deemed given and
received upon such delivery. If sent by overnight courier service, a notice
shall be deemed given upon deposit with such courier and deemed received upon
actual receipt or refusal of delivery at the notice address. If sent by
registered or certified mail, a notice shall be deemed given and received on the
third business day after deposit into the US Mail.

14
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




23.ATTORNEYS’ FEES. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding will pay to the successful
Party all costs and expenses incurred by the successful Party in connection
therewith, including without limitation reasonable attorneys’ fees and court
costs. The determinations of which Party is the “successful Party” and the
amount of such fees, costs and expenses to be awarded to the unsuccessful Party
shall be made by the judge or arbitrator in such proceeding.
24.POST-CLOSING INDEMNITY. If Closing occurs, thereafter (a) Buyer will
indemnify, defend and hold harmless Seller, Seller’s affiliates, and their
employees, agents, successors and assigns, (collectively, the “Seller
Indemnified Parties”) for, from and against any and all demands, claims
(including without limitation causes of action in tort), legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including without limitation reasonable attorneys’
fees and costs), whether direct or indirect, known or unknown, foreseen or
unforeseen, relating to the Property (collectively, “Claims”) that are brought
by third parties against the Seller Indemnified Parties relating to any actual
or alleged events, acts or omissions occurring with respect to the Property from
and after Closing or with respect to which the claimed loss, damage or injury
occurred from and after Closing; and (b) Seller will indemnify, defend and hold
harmless Buyer, Buyer’s affiliates, and their employees, agents, successors and
assigns (collectively, the “Buyer Indemnified Parties”) for, from and against
any and all Claims that are brought by third parties against the Buyer
Indemnified Parties relating to any actual or alleged events, acts or omissions
occurring with respect to the Property prior to Closing or with respect to which
the claimed loss, damage or injury occurred prior to Closing. The obligations in
this Section shall not apply to any Claims which the Parties have expressly
agreed, elsewhere in this Agreement or in the Transfer Documents, will be
addressed, handled or allocated in a manner contrary to the foregoing general
provisions. The provisions of this Section shall survive Closing.
25.TENANT AUDIT RIGHT. If Tenant has the right to inspect and audit any books,
records or other documents of the landlord under the Lease, Seller agrees to
retain such books, records and other documents to enable Tenant to conduct a
full and complete audit thereof until the date that is six (6) months after the
latest date that Tenant could demand an inspection and/or audit thereof pursuant
to the Lease. Upon written request from Buyer, Seller will provide both Buyer
and Tenant with reasonable access to such books, records and other documents and
otherwise reasonably cooperate with both Buyer and Tenant with respect to such
inspection or audit by Tenant. If Tenant claims any right to a credit, refund or
other reimbursement as a result of such inspection or audit, Seller will
indemnify, defend and hold harmless the Buyer Indemnified Parties from and
against any Claims relating thereto or arising therefrom. The provisions of this
Section shall survive Closing.
26.1031 EXCHANGE. Each Party may structure its purchase or sale, as applicable,
as part of a like-kind exchange under Section 1031 of the Tax Code. Each Party
will, if requested, reasonably cooperate with the other (at no cost or liability
to the cooperating Party) in effectuating such a like-kind exchange, including
signing such documents as may reasonably and customarily be required to
accomplish such exchange; provided, however, that the Closing Date will not
thereby be delayed and the cooperating Party will not be required to incur any
additional liability or undertake any additional obligations as a result of any
such like-kind exchange. The Party employing the like-kind exchange structure
will pay all costs and expenses associated with effectuating such exchange.

15
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




27.MISCELLANEOUS. This Agreement constitutes a binding agreement between Seller
and Buyer for the sale and purchase of the Property subject to the terms set
forth in this Agreement. Subject to the limitations set forth in this Agreement,
this Agreement shall bind and inure to the benefit of the Parties and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Parties pertaining to the sale and purchase of the
Property, and unless expressly stated otherwise all prior and contemporaneous
agreements, representations, negotiations and understandings of the Parties
regarding this transaction (including without limitation any Letter of Intent),
whether oral or written, are superseded and merged herein. The foregoing
sentence shall in no way affect the validity of any instruments subsequently
executed by the Parties as contemplated by this Agreement. No modification,
waiver, amendment or discharge of or under this Agreement shall be valid unless
contained in a writing signed by the Party against whom enforcement is sought.
If Seller consists of more than one person or entity, the liability of each such
person or entity shall be joint and several. No waiver by Seller or Buyer of a
breach of any of the terms, covenants or conditions of this Agreement shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition contained herein. The headings of
this Agreement are for reference only and shall not limit or define the meaning
of any provision of this Agreement.
28.TIME OF ESSENCE. Time is of the essence of this Agreement. When used in this
Agreement, the term “business day” means any day which is not a Saturday, Sunday
or legal holiday. If this Agreement specifies that a time period expires or that
an action be taken on a date which is not a business day, such date shall be
deemed extended to the next succeeding day which is a business day, and any
successive time periods shall be deemed extended accordingly.
29.SEVERABILITY. If any one or more of the covenants, agreements, conditions,
provisions, or terms of this Agreement is, in any respect or to any extent (in
whole or in part), held to be invalid, illegal or unenforceable for any reason,
all remaining portions thereof which are not so held, and all other covenants,
agreements, conditions, provisions, and terms of this Agreement, will not be
affected by such holding, but will remain valid and in force to the fullest
extent permitted by law.
30.SURVIVAL. To the extent that the performance of any covenant or other
obligation of a Party in or pursuant to this Agreement or the Transfer Documents
is contemplated to occur or continue after the Closing, the same shall not merge
with the transfer of title to the Property, but shall remain in effect until
fulfilled (subject to any express limitation thereon set forth in this
Agreement).
31.APPROVALS; FURTHER ACTS. The Parties agree that for all matters in this
Agreement requiring the consent or approval of any Party, unless otherwise
expressly provided in this Agreement any such consent or approval will not be
unreasonably withheld, conditioned or delayed. The Parties agree to promptly
execute such other documents and to perform such other acts as may be reasonably
necessary to carry out the purpose and intent of this Agreement.
32.GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State in which the Real Property is
located.
33.COUNTERPARTS; ELECTRONIC DELIVERY. This Agreement and any related documents
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. Documents

16
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------




executed by the Parties but delivered by facsimile, “pdf” or other electronic
means will be accepted with the same effect as original ink-signed “hard copy”
versions (an “Executed Original”) of such documents, provided that (a) if
expressly requested by the other Party or Escrow Agent, a Party will promptly
also deliver one or more Executed Originals of any such document; (b) all
Transfer Documents which are to be recorded must be delivered by the signing
Party to Escrow Agent as Executed Originals; and (c) at least one Executed
Original of this Agreement must be provided by Seller to Escrow Agent, which
Escrow Agent will deliver to Buyer upon the Opening of Escrow.
34.INCORPORATION OF EXHIBITS AND SCHEDULES. All Exhibits and Schedules attached
to this Agreement are considered to be a part of this Agreement and are fully
incorporated herein by this reference to the same extent as though set forth at
length.
35.OFAC. Each Party represents and warrants to the other, and to Escrow Agent,
that (a) such Party is not knowingly acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, or engaging in, instigating or facilitating this
transaction for or on behalf of any such person, group, entity or nation; (b)
such Party is not engaging in this transaction, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering; and (c) none of the funds of such Party to
be utilized in this transaction have been or will be derived from any unlawful
activity with the result that such Party or the Property is subject to seizure,
forfeiture or other such remedy or that this Agreement or the transactions
hereunder are or will be in violation of law. The provisions of this Section
shall survive Closing or any earlier termination of this Agreement.
36.SEC FILING INFORMATION. In order to enable Buyer to comply with certain
reporting requirements of the Securities and Exchange Commission (the “SEC”),
including, without limitation, SEC Rule 3-14 of Regulation S-X, Seller agrees to
provide Buyer and its representatives, upon Buyer’s request, information
relating to Seller’s ownership and operation of the Property, including, without
limitation, Seller's most current operating statements relating to the financial
operation of the Property for the current and immediately prior fiscal years,
and support for certain operating revenues and expenses specific to the Property
(collectively, the “SEC Filing Information”). Seller acknowledges that certain
of the SEC Filing Information may be included or disclosed in filings required
to be made by Buyer with the SEC. Seller will cooperate in providing the SEC
Filing Information and answering questions with respect thereto as they arise.
The provisions of this Section shall survive Closing for a period of one (1)
year.
37.SALES AND PRIVILEGE TAXES. Seller and covenants and represents, to Buyer that
to the best of Seller’s knowledge and belief, all state and local transaction
privilege, sales, excise, use or similar taxes relating to the development, sale
or rental of the Property prior to the Closing Date (including, without
limitation any speculative builder tax, owner-builder tax, construction
contractor tax, or rent tax) have been or timely will be paid. Seller will
additionally pay any such taxes that may arise or be assessed against Seller as
a result of the sale of the Property to the appropriate taxing authorities as
and when due. Seller will indemnify, defend and hold harmless the Buyer
Indemnified Parties from any and all Claims relating to a breach of such tax
payment obligations. The provisions of this Section shall survive Closing.
[SIGNATURE PAGE FOLLOWS]

17
Purchase and Sale Agreement
Walgreens – Kilgore, TX

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be executed
by their duly authorized and empowered representatives as of the Effective Date
above.


SELLER:
JBKILGORE, LLC, an Arizona limited

liability Company




By: /s/ Mohammed F. Gheith    
Name (Print): Mohammed F. Gheith    
Title: Member - Manager    




BUYER:
ARCP ACQUISITIONS, LLC, a Delaware limited liability company





By: /s/ Daniel T. Haug    
Name (Print): Daniel T. Haug
Title: Authorized Officer






ESCROW AGENT’S ACCEPTANCE


The foregoing fully executed Agreement is accepted by the undersigned, as the
“Escrow Agent” hereunder, as of the 10th day of June, 2014. Escrow Agent accepts
the engagement to handle the escrow established by this Agreement in accordance
with the terms set forth in this Agreement, including without limitation the
Escrow Instructions, and acknowledges its receipt of the Deposit.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Brandon Grajewski    
Name (Print): Brandon Grajewski    
Title: Escrow Officer    









18
Purchase and Sale Agreement
Walgreens – Kilgore, TX